Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to the claims filed on 03/04/2020 are acknowledged. According to the Amendments to the claims, Claims 29-31, 33, 38, 40-45, 49-55, 58-59, 61 and 63-80 has /have been amended, Claims 1-28, 32, 39, 46-48, 56-57, 60 and 62 were previously cancelled.  Accordingly, Claims 29-31, 33-38, 40-45, 49-55, 58-59, 61 and 63-80 are pending in the application with Claims 34-37 previously withdrawn.  An action on the merits for Claims 29-31, 33, 38, 40-45, 49-55, 58-59, 61 and 63-80 are as follow.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The examiner contact attorney Alexander Kalter to get permission of cancel Claims 34-37 to place the present application in condition for allowance.
Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 29-31, 33, 38, 40-45, 49-55, 58-59, 61 and 63-80 are allowed.
With respect to Independent Claim 29, the closest prior art references of record Zumoto et al. (US 5,684,642) in view of Camy-Peyret (US 2005/0024743 A1) teach a system comprise a substrate and a device for laser-based machining as claimed; however, one of skill in the art lacks a rationale to modify the system of Zumoto to include the focusing optic and laser beam focal line of Camy-Peyret because doing so would be contrary to the principle of  operation of Zumoto, which requires variability in the transverse intensity distribution of the laser beam in the direction of the optical axis; thus Claim 29 is in condition for allowance.  With respect to Claims 30-31, 33, 38, 40-45, 49-55, 66-71, 76-77 and 79, the dependency on Claim 29 makes them allowable.
With respect to Independent Claim 58, the closest prior art references of record Zumoto et al. (US 5,684,642) in view of Camy-Peyret (US 2005/0024743 A1), Nomaru (US 7,402,773 B2) and Hu et al. (US 2007/0111119 A1) teach a system comprise a substrate and a device for laser-based machining as claimed; however, one of skill in the art lacks a rationale to modify the system of Zumoto to include the focusing optic and laser beam focal line of Camy-Peyret because doing so would be contrary to the principle of  operation of Zumoto, which requires variability in the transverse intensity distribution of the laser beam in the direction of the optical axis; thus Claim 29 is in condition for allowance.  With respect to Claims 59, 61 and 63-65, 72-75 78 and 80, the dependency on Claim 29 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761